NUMBER 13-15-00225-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                  IN RE PRONTO GENERAL AGENCY, LTD.


                       On Petition for Writ of Mandamus.


                                        ORDER

               Before Justices Garza, Benavides, and Perkes
                             Per Curiam Order

       Relator, Pronto General Agency, Ltd., filed a petition for writ of mandamus and

motion for temporary relief in the above cause on May 14, 2015. Through this original

proceeding, relator seeks to compel the trial court to (1) withdraw its February 17, 2015

order granting a motion to substitute service, and (2) vacate its April 10, 2015 order

denying relator’s motion to quash substituted service of citation.

       The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that said motion should be granted. The motion for temporary relief is

hereby GRANTED, and the trial court proceedings are ordered STAYED pending further
order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

        The Court requests that the real parties in interest, Noe Rojas, individually, and

Elvia Mercado, individually, and Merary Lopez, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4,

52.8.

        IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
14th day of May, 2015.




                                                2